Title: To Thomas Jefferson from Robert Brown, 22 April 1805
From: Brown, Robert
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Apl. 22th. 1805
                  
                  I hope your honorable Body twill Concider My Misfortune in the publick work Since your honner Discharged me from the Barricks I never got aney Work since in the City worth a naming though Mr. Ross is work was thought Beter work than the Barricks I am informed that Conl. Wartton has menthend that the walls of the Barricks that is uncoverd this four years is Beter work than was Don Last Year By Ross though the purser was much more in favour of Ross I should Be willing to Do the work at the Navey yard By the Day Without trying to Maek aney Spect on the Publick it is well none By Docter Thorntin And Sevral others that I was imployed as foreman at the house your honour Livs in at Present to the Chimneys were finished and above all others worked in the plas though I say it I could never Be shenshred for aney MisConduct what Ever I have Laid out my all in this City and hav made som purchasis for a fue Lots the money is Due this summar Sir I should not trobeld you honner But no Use in Spaeking to aney one But you for Mr. Smith is hare menthend it to him But you honour is the onley person to put me in To the work or not at toll if your honnar Be so kind as to give me a fue Line to hosoever that I may aply to By Geting the Work i Shall be In gutey Bound to Ever prey if I want anything Butray at the Barricks it was not intentily Don Mr. Ross Complaned to Mr. Smith when the Gust put Down four of the arkade arches of the Barricks or your honner never Should been trubeld in the Busness if the walls of the navey yard was Examned as i have Don the publick Wood find them indifrently Don By aney Brickwork in the City I have buen a sitison this twelve years its well None that if that Report of the Baricks had not tacken place that i should Be aponnted one of the foremen at the Captal I never was a man that Enterdferd with aney polliticks What Ever But was the industres man i hope I have Don nothing a miss But what your honnar will forgive all so there is fore hundred Dollars Rimanes to Be paid me if you honner will Do With me as the publick Don with Mr. Mchanze in the Carpenter work of the Baricks in short if So Concered i will taek two Dollars per Day and Keep the time as I Don at the house your honour Livs in. I now wate for a Entervu With your honour I am you most Obet Set.
                  
                     Robt. Brown 
                     
                  
               